IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                              NOT FINAL UNTIL TIME EXPIRES TO
                                              FILE MOTION FOR REHEARING AND
                                              DISPOSITION THEREOF IF FILED


JUAN INES BARRIERA,

              Appellant,

 v.                                                  Case No. 5D17-3317

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed March 20, 2018

3.800 Appeal from the Circuit Court
for Orange County,
Keith A. Carsten, Judge.

Juan Ines Barriera, Madison, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       AFFIRMED. See Burdick v. State, 594 So. 2d 267, 271 (Fla. 1992) (holding that

a defendant convicted of armed burglary, a first-degree felony punishable by a term of

years not exceeding life imprisonment is subject to enhancement under the habitual

offender statute).




ORFINGER, BERGER and LAMBERT, JJ., concur.